DETAILED ACTION
This action is responsive to the application No.16/851,808 filed on 04/17/2020.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-12 and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MIZUTA (US 2021/0057479 A1; hereinafter ‘Mizuta’).
Regarding independent claim 1, Mizuta’s Fig. 3 and 11-12 discloses a photosensitive module, comprising:
a base (232, Fig. 11, [0161]);
an integrated package substrate (53/54/71/72/81/82, [0082 and 0084-0085]), connected to the base (232), wherein the integrated package substrate has a plurality of first electronic components (Tr2 through Tr5, [0061]), and the first electronic components are housed inside the integrated package substrate (see Fig. 3) without being exposed to external environment (Tr2 through Tr5 cover by integrated package substrate without contact with environment); and

Regarding claim 2, Mizuta’s Fig. 3 and 11-12 discloses the photosensitive module as claimed in claim 1, wherein the integrated package substrate includes:
a third insulating layer (53, [0098]);
a fourth insulating layer (82, [0098]);
an intermediate layer (81, [0098]), disposed between the third insulating layer (53) and the fourth insulating layer (82), wherein the first electronic component (Tr2 through Tr5) is disposed in the intermediate layer (81);
a first circuit element (M1, [0082]), disposed between the third insulating layer (53) and the intermediate layer (81); and
a second circuit element (the bottom portion of M11 contact with bottom surface of layer 81, see Fig.3, [0085]), disposed between the intermediate layer (81) and the fourth insulating layer (82), wherein the intermediate layer (81), the third insulating layer (53) and the fourth insulating layer (82) are made of different materials (paragraph 0098 discloses the materials of the insulating layers 53 and 54 and the insulating layers 81 through 83 are not necessarily the same).
Regarding claim 3, Mizuta’s Fig. 3 and 11-12 discloses the photosensitive module as claimed in claim 2, wherein 

Regarding claim 4, Mizuta’s Fig. 3 and 11-12 discloses the photosensitive module as claimed in claim 2, wherein 
the photosensitive module (Fig. 3) includes a heat dissipation structure (M4 is metallic material is equivalent with metal. Therefore. M4 is consider as heat dissipation structure, [0082]), corresponding to the photosensitive element (PD) or the integrated package substrate (53/54/71/72/81/82), and the heat dissipation structure is made of a metal material (Metallic is metal material, [0082]).
Regarding claim 8, Mizuta’s Fig. 3 and 11-12 discloses the photosensitive module as claimed in claim 2, wherein 
the photosensitive module further includes: 
a circuit assembly (M101, [0160]); 
an electrical connection portion (101, [0087]), wherein the integrated package substrate (53/54/71/72/81/82) is electrically connected (232 is electrically connected to 73) to the circuit assembly (M101) through the electrical connection portion (101, Note: 232 is electrically connected to 73. Therefore, the integrated package substrate (53/54/71/72/81/82) is electrically connected to the circuit assembly (M101) through the electrical connection portion (101) is meet); and 
a reinforcing material (material of layer 83 is form with Silicon Oxide (it is non-conductive material) in the multilayer wiring layer 73, Fig. 3 and 11-12, [0085 and 0098), in direct contact with the electrical connection portion (101), the integrated package substrate and the circuit assembly (M101).
Regarding claim 9, Mizuta’s Fig. 3 and 11-12 discloses the photosensitive module as claimed in claim 2, wherein 
the photosensitive module (Fig. 3 and 11-12) further includes a second electronic component (Trx (last three Trx from left side), [0161]), and the second electronic component (Trx) and the photosensitive element (PD) are disposed on a same side (Fig. 3 and 11-12 shown Trx and PD disposed on the same side or different side) of the integrated package substrate (53/54/71/72/81/82).
Regarding claim 10, Mizuta’s Fig. 3 and 11-12 discloses the photosensitive module as claimed in claim 2, wherein 
the photosensitive module further (Fig. 3 and 11-12) includes a second electronic component (Trx (first three Trx from left side), [0161]), and the second electronic component (Trx)) and the photosensitive element (PD) are respectively disposed on different sides of the integrated package substrate (Fig. 3 and 11-12).
Regarding claim 11, Mizuta’s Fig. 3 and 11-12 discloses the photosensitive module as claimed in claim 2, wherein 
when viewed in a direction perpendicular to the optical axis (Fig. 3 and 11-12), at least a portion of the photosensitive element (PD) overlaps the integrated package substrate (53/54/71/72/81/82).
Regarding claim 12, Mizuta’s Fig. 3 and 11-12 discloses the photosensitive module as claimed in claim 11, wherein 
the photosensitive module (Fig. 3) further includes a transparent element (it is noted that the on-chip lens 42 of Mizuta get light incident go through that is including transparent material. Therefore, it meets the claimed limitation) disposed on the integrated package substrate (53/54/71/72/81/82).
Regarding claim 15, Mizuta’s Fig. 3 and 11-12 discloses the photosensitive module as claimed in claim 1, wherein 
the base (232) includes a body (83, [0085]) and an electrical connection assembly (M101 connected with 101 and 92 and M1 and M2 and n-type impurity region 55, Fig. 3), and the photosensitive element (pnp (PD)) is electrically connected (M101 connected with 101 and 92 and M1 and M2 and n-type impurity region 55) to the integrated package substrate (53/54/71/72/81/82) through the electrical connection assembly (M101 connected with 101 and 92 and M1 and M2 and n-type impurity region 55).
Regarding claim 16, Mizuta’s Fig. 3 and 11-12 discloses the photosensitive module as claimed in claim 15, wherein 
the electrical connection assembly (M101 connected with 101 and 92 and M1 and M2 and n-type impurity region 55) penetrates (succeed in forcing a way into or through, Fig. 12) the body (54) of the base (232), and the electrical connection assembly is electrically independent of the body (54).
Regarding claim 17, Mizuta’s Fig. 3 and 11-12 discloses the photosensitive module as claimed in claim 15, wherein 
the photosensitive module further includes a heat dissipation structure (through electrodes 271 in direct contact with (pnp (PD), [0081]) and base 232 is consider as heat dissipation structure, Fig. 12, [0166]) which is in direct contact with the photosensitive element (pnp (PD), [0081]) and base (232), and when viewed along  (parallel with optical axis) the optical axis, an area of the heat dissipation structure (271) is less than (smaller than, Fig. 12) or equal to an area of the photosensitive element (pnp (PD)). 
Regarding claim 18, Mizuta’s Fig. 3 and 11-12 discloses the photosensitive module as claimed in claim 1, wherein 
the integrated package substrate (53/54/71/72/81/82) and the photosensitive element (pnp (PD)) are respectively disposed on opposite sides (Note: (53/54/71/72/81/82)  and (pnp (PD)) is separated with (232) by junction plane L2. Therefore, integrated package substrate (53/54/71/72/81/82) and the photosensitive element (pnp (PD)) are respectively disposed on opposite sides of the base (232)).
Regarding claim 19, Mizuta’s Fig. 3 and 11-12 discloses the photosensitive module as claimed in claim 18, wherein 
the photosensitive element (pnp (PD)) is electrically connected (73 connected with 41 by 43, see Fig. 3) to the integrated package substrate (53/54/71/72/81/82) via the base (232).
Regarding claim 20, Mizuta’s Fig. 3 and 11-12 discloses the photosensitive module as claimed in claim 19, wherein 
when viewed in a direction perpendicular to the optical axis, the base (232), the integrated package substrate (53/54/71/72/81/82), and the photosensitive element (pnp (PD)) do not overlap each other (see Fig. 11-12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over by MIZUTA (US 2021/0057479 A1; hereinafter ‘Mizuta’), in view of OKAMOTO (US 2021/0028210 A1; hereinafter ‘Okamoto’).
Regarding claim 5, Mizuta’s Fig. 3 and 11-12 discloses the photosensitive module as claimed in claim 2, wherein the photosensitive module further includes:
a transparent element (it is noted that the on-chip lens 42 of Mizuta get light incident go through that is including transparent material. Therefore, it meets the claimed limitation); and
Mizuta does not explicitly disclose
a photosensitive element holding frame, connected to the transparent element, wherein a gap is formed between the transparent element and the photosensitive element, and the photosensitive element holding frame is disposed directly on the integrated package substrate.
Okamoto’s Fig. 1, 5 and 7 discloses a photosensitive element holding frame (a wall portion 21 that faces the wall portion 31 of the package frame 30, [0077]), connected to the transparent element (lenses 11, 11A, and 11B, the lens included in the lens unit 10 includes a glass material (glass is transparent material), [0078]), wherein a gap (the portion of gap GP1 between lenses 11, 11A, and 11B and the image sensor package 40, see Fig. 1, 5 and 7) is formed between the transparent element (lenses 11, 11A, and 11B) and the photosensitive element (the image sensor package 40, [0072]), and the photosensitive element holding frame (a wall portion 21 that faces the wall portion 31 of the package frame 30) is disposed directly (see Fig. Fig. 1, 5 and 7) on the integrated package substrate (60, [0098]).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to add the cover assembly of Okamoto on top of the sensor system of Mizuta. One of ordinary skill in the art would have been motivated to make this modification to adding the specific optical and housing structure of Okamoto so the that focus characteristics are optimized when the positional relationship between an end of the lens unit and the image sensor package is in this state, which can curb a focus shift due to temperature change (Okamoto, [0083]).
Regarding claim 6, Mizuta in view of Okamoto disclose the photosensitive module as claimed in claim 5, wherein 
when viewed in a direction perpendicular to the optical axis, the photosensitive element (40, Okamoto) is located between the photosensitive element holding frame (30, Okamoto) and the integrated package substrate (60, Okamoto). 
Regarding claim 7, Mizuta in view of Okamoto disclose the photosensitive module as claimed in claim 6, wherein 
the photosensitive module (Fig. 1, 5 and 7, Okamoto) further includes another integrated package substrate (44, [0074], Okamoto), and the transparent element (41, [0074], Okamoto) is connected between photosensitive element holding frame (a wall portion 21 that faces the wall portion 31 of the package frame 30, [0077]) and the another integrated package substrate (44, Okamoto).
Regarding claim 13, Mizuta’s Fig. 3 and 11-12 discloses the photosensitive module as claimed in claim 12, but does not explicitly discloses wherein 
when viewed in the direction perpendicular to the optical axis, at least a portion of the integrated package substrate overlaps the transparent element and the photosensitive element.
Okamoto’s Fig. 1, 5 and 7 discloses when viewed in the direction perpendicular to the optical axis, at least a portion (see Fig. 1, 5 and 7) of the integrated package substrate overlaps the transparent element (41) and the photosensitive element (43).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Okamoto to teachings of Mizuta such as replaced the integrated package substrate overlaps the transparent element and the photosensitive element (Okamoto Fig. 1, 5 and 7) of Okamoto to modify the integrated package substrate overlaps the transparent element and the photosensitive element (Mizuta Fig. 3 and 11-12) of Mizuta, that it was a known alternative way to the one used by the primary reference such as to reduce the size to make compact device.
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for indicating allowable subject matter:
The dependent claim 14 identified distinct feature “wherein the photosensitive module further includes a heat dissipation structure which is in direct contact with the photosensitive element and base, and when viewed along the optical axis, an area of the heat dissipation structure is smaller than or equal to an area of the photosensitive element.”
The closest prior art MIZUTA (US 2021/0057479 A1; hereinafter ‘Mizuta’), and OKAMOTO (US 2021/0028210 A1; hereinafter ‘Okamoto’) either singularly or in combination, fail to anticipate or render the above under line limitation obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH PARKER/           Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                             





/LONG  LE/
Examiner, Art Unit 2815